J-S16031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ALLAN C. CAMP, JR.,

                            Appellant                No. 1137 WDA 2016


                   Appeal from the PCRA Order June 21, 2016
               in the Court of Common Pleas of Allegheny County
               Criminal Division at Nos.: CP-02-CR-0011111-1993
                            CP-02-CR-0011141-1993


BEFORE: MOULTON, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                   FILED MAY 02, 2017

        Appellant, Allan C. Camp, Jr., appeals pro se from the order of June

21, 2016, dismissing his serial, third petition, filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546, as untimely. We

affirm.

        We take the underlying facts and procedural history in this matter

from this Court’s January 14, 2015 memorandum affirming the dismissal of

Appellant’s second untimely PCRA petition.

        On April 14, 1994, a jury convicted Appellant of numerous
        offenses, from nine separate criminal informations, in connection
        with a series of burglaries perpetrated between September 19,
        1991 and March 9, 1993. On April 21, 1994, the trial court
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S16031-17


     sentenced Appellant to an aggregate term of incarceration of
     [not less than seventy-three nor more than one hundred forty-
     six] years. Appellant appealed his judgment of sentence and
     this Court reversed his conviction on one burglary charge [],
     vacated the entire sentence, and remanded for resentencing.
     See Commonwealth v. Camp, 862 PGH 1994 (Pa. Super.
     1995) (unpublished memorandum) (Camp I). At Appellant’s
     resentencing on September 12, 1995, the trial court again
     sentenced Appellant to an aggregate term of incarceration of
     [not less than seventy-three nor more than one hundred forty-
     six] years. After Appellant’s direct appeal rights were reinstated,
     this Court affirmed the September 12, 1995 judgment of
     sentence on September 14, 2000, and our Supreme Court
     denied Appellant’s subsequent petition for allowance of appeal
     on February 14, 2001. See Commonwealth v. Camp, 766
     A.2d 884 (Pa. Super. 2000) (unpublished memorandum), appeal
     denied, 785 A.2d 87 (Pa. 2001).

          Thereafter, Appellant filed a timely first PCRA petition,
     which the PCRA court denied on September 5, 2001. Appellant
     appealed, this Court affirmed on September 6, 2002, and our
     Supreme Court denied Appellant’s petition for allowance of
     appeal on December 19, 2002. See Commonwealth v. Camp,
     813 A.2d 900 (Pa. Super. 2002) (unpublished memorandum),
     appeal denied, 813 A.2d 836 (Pa. 2002).

           On October 2, 2013, Appellant filed a pro se PCRA petition.
     The PCRA court appointed counsel to represent Appellant. On
     November 26, 2013, counsel filed a motion to withdraw together
     with a no-merit letter in accordance with the dictates of
     Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and
     Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en
     banc). . . . On February 28, 2014, the PCRA court dismissed
     Appellant’s PCRA petition without a hearing.

(Commonwealth v. Camp, 118 A.3d 446 (unpublished memorandum at

pages 1-4) (Pa. Super. 2015) (footnotes omitted)).

     On January 14, 2015, this Court affirmed the dismissal of Appellant’s

untimely second PCRA petition. (See id. at 1). Appellant did not seek leave

to appeal to the Pennsylvania Supreme Court.

                                    -2-
J-S16031-17


       On June 10, 2015, Appellant filed the instant, pro se, third PCRA

petition.    On August 28, 2015, with leave of court, Appellant filed an

amended PCRA petition. On April 19, 2016, the PCRA court filed a Rule 907

notice of its intention to dismiss Appellant’s PCRA petition. See Pa.R.Crim.P.

907(1).     Appellant did not file a response.   On June 21, 2016, the PCRA

court dismissed Appellant’s third PCRA petition as untimely. Appellant timely

appealed.1

       Appellant raises two questions for this Court’s review:

              I. Whether the PCRA court erred denying relief where,
       [Appellant] has shown multiple errors in the proceeding resulting
       in his conviction were so serious and unfair that a miscarriage of
       justice may have occurred?

             II. Whether the PCRA court also erred denying relief where
       [Appellant] claims and has shown “continued interference” by
       [the] Commonwealth’s officials, in the retrieval of discovery
       material necessary, to effectively present his claims that, (1) the
       forensics used at his trial are flawed; (2) he’s actually innocent
       of the crimes charged?

(Appellant’s Brief, at 3) (unnecessary capitalization omitted).

       Our standard of review for an order denying PCRA relief is well-settled:

            This Court’s standard of review regarding a PCRA court’s
       order is whether the determination of the PCRA court is
       supported by the evidence of record and is free of legal error.
____________________________________________


1
  On August 24, 2016, the PCRA court ordered Appellant to file a concise
statement of errors complained of on appeal. See Pa.R.A.P. 1925(b).
Appellant filed a timely Rule 1925(b) statement on September 29, 2016.
The PCRA court filed an opinion on December 12, 2016. See Pa.R.A.P.
1925(a).




                                           -3-
J-S16031-17


      Great deference is granted to the findings of the PCRA court, and
      these findings will not be disturbed unless they have no support
      in the certified record.

Commonwealth v. Carter, 21 A.3d 680, 682 (Pa. Super. 2011) (citations

and quotation marks omitted). However, “if a PCRA [p]etition is untimely, a

trial court has no jurisdiction to entertain the petition.” Commonwealth v.

Hutchins, 760 A.2d 50, 53 (Pa. Super. 2000) (citations omitted).

      Here, Appellant filed his third PCRA petition on June 10, 2015.        The

PCRA provides that “[a]ny petition under this subchapter, including a second

or subsequent petition, shall be filed within one year of the date the

judgment becomes final[.]”        42 Pa.C.S.A. § 9545(b)(1).         Appellant’s

judgment of sentence became final on May 15, 2001, ninety days after our

Supreme Court denied Appellant’s petition for allowance of appeal and

Appellant did not file a petition for a writ of certiorari with the United States

Supreme Court. See U.S.Sup.Ct.R. 13. Therefore, Appellant had one year,

until May 15, 2002, to file a timely PCRA petition. Because Appellant did not

file his current petition until June 10, 2015, the petition is facially untimely.

Thus, he must plead and prove that he falls under one of the exceptions at

Section 9545(b) of the PCRA. See 42 Pa.C.S.A. § 9545(b)(1).

      Section 9545 provides that the court can still consider an untimely

petition where the petitioner successfully proves that:

            (i) the failure to raise the claim previously was the result
      of interference by government officials with the presentation of
      the claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

                                      -4-
J-S16031-17



            (ii) the facts upon which the claim is predicated were
      unknown to the petitioner and could not have been ascertained
      by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

Id. at §§ 9545(b)(1)(i)-(iii).   Further, a petitioner who wishes to invoke any

of the above exceptions must file the petition “within [sixty] days of the date

the claim could have been presented.”            Id. at § 9545(b)(2).      The

Pennsylvania Supreme Court has repeatedly stated that it is an appellant’s

burden to plead and prove that one of the above-enumerated exceptions

applies. See, e.g., Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268

(Pa. 2008), cert. denied, 555 U.S. 916 (2008).         Here, Appellant did not

allege in the PCRA court that his petition fell under any of the timeliness

exceptions.   (See Appellant’s Amended PCRA Petition, 8/28/15, at 11-32;

see also Appellant’s Reply Brief, at 3 (conceding that Appellant did not

invoke any of the exceptions in his PCRA petition)).

      On appeal, for the first time, Appellant claims that he falls under the

governmental interference exception.        See 42 Pa.C.S.A. § 9545(b)(1)(i);

(see also Appellant’s Brief, at 3). However, it is long settled that issues not

raised in a PCRA or amended PCRA petition are waived on appeal.            See

Commonwealth v. Lauro, 819 A.2d 100, 103-04 (Pa. Super. 2003), appeal

denied, 830 A.2d 975 (Pa. 2003) (waiving five issues not in original or

                                      -5-
J-S16031-17


amended PCRA petition).          Also, as amended in 2007, Rule 1925 provides

that issues that are not included in the Rule 1925(b) statement or raised in

accordance      with    Rule     1925(b)(4)      are   waived.   See   Pa.R.A.P.

1925(b)(4)(vii); see also Commonwealth v. Lord, 719 A.2d 306, 308 (Pa.

1998), superseded by rule on other grounds as stated in Commonwealth v.

Burton, 973 A.2d 428, 430 (Pa. Super. 2009). Further, an appellant cannot

raise a subject for the first time on appeal.            See Commonwealth v.

Hanford, 937 A.2d 1094, 1098 n.3 (Pa. Super. 2007), appeal denied, 956

A.2d 432 (Pa. 2008) (new legal theories cannot be raised for first time on

appeal); Pa.R.A.P. 302(a).          Here, Appellant did not invoke any of the

timeliness exceptions in his PCRA petition or his Rule 1925(b) statement,

raising the issue for the first time in his brief on appeal. Thus, he waived his

contention.2     See Lord, supra at 308; Handford, supra at 1098 n.3;

Lauro, supra at 103-04.

       Thus, because the record demonstrates that Appellant’s third PCRA

petition is untimely with none of the statutory exceptions to the time bar


____________________________________________


2
  Even if Appellant had not waived the claim, it would fail. His bald and
vague contention that unnamed Commonwealth officials interfered in some
way with his ability to obtain unspecified discovery materials making him
unable to present his claims regarding flawed forensics and actual
innocence, is insufficient to invoke the governmental interference exception.
See Commonwealth v. Pollard, 911 A.2d 1005, 1007-08 (Pa. Super.
2006) (rejecting bald assertions of interference by government officials);
see also Abu-Jamal, supra at 1268.



                                           -6-
J-S16031-17


proven, we affirm the order of the court dismissing Appellant’s PCRA

petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/2/2017




                                -7-